                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


CONVERGEN ENERGY WI LLC

                                  Plaintiffs,                 Index No. 20-cv-00543

-against-

L’ANSE WARDEN ELECTRIC COMPANY, LLC

                                   Defendants.



                               DECLARATION OF DOV GOLD

       I, Dov Gold, declare:

       1.      My name is Dov Gold and I am an attorney with the Seiden Law Group LLP. I

am licensed to practice in the State of New York, and I submit this declaration in opposition to

the Renewed Motion for a Preliminary Injunction. If I were asked to testify, I would testify

consistent with this declaration, and I have personal knowledge of all facts set forth herein.

       2.      I am counsel to Defendant, L’Anse Warden Electric Company, LLC (“L’Anse”).

       3.      On May 11, 2020, the plaintiffs in the New York action emailed a draft complaint

to CEW and its co-defendants and stated, “[a]bsent resolution of the issues raised in the attached

complaint by noon Thursday, May 14, 2020.” The draft complaint contained a claim for

rescission of the supply agreement based on the fraudulent scheme and thereby advised that it

was void. None of the defendants responded with an interest in settlement and the complaint was

filed in the Southern District of New York seeking among other things, rescission of the supply

agreement based on fraud. A copy of that complaint was previously filed with the court. (DKT

No. 14-1).
       4.      Apparently, in anticipation of the New York action, CEW and two of the other

New York defendants filed a declaratory judgment action in Brown County, Wisconsin the same

day that the New York plaintiffs said they would file suit absent resolution.

       5.      On May 19, 2020, a temporary restraining order was issued in the New York

action against the New York Defendants. A copy of that order was previously filed with this

court. (DKT No. 14-4).

       6.      As part of the expedited discovery in the Southern District of New York, L’Anse

and the other plaintiffs submitted interrogatories to CEW, Brooks and the other defendants,

requesting them to identify those with a financial interest in CEW. Despite extensions being

granted, defendants have repeatedly missed deadlines, and no response has been provided.

       7.      On June 10, 2020, CEW advised L’Anse that it had filed an arbitration and a

complaint in a third court in Dane County, Wisconsin seeking injunctive relief against L’Anse

under the pretext of a void arbitration provision, which L’Anse had contended was void in the

New York action.

       8.      L’Anse removed this action to the Western District of Wisconsin and then moved

to transfer the action to the Southern District of New York.

       9.      L’Anse’s intends to request the Eastern District of Wisconsin case be transferred

to and consolidated with the New York action, as it is superfluous of the claims already at issue

in New York.

       10.     Simultaneously with the opposition to the motion for a preliminary injunction, the

New York action plaintiffs are filing a motion to stay the arbitration pending the conclusion of

the New York action.




                                                 2
       11.     The two signatories to the supply agreement are both aligned in the fraud, one a

defendant, one an unnamed co-conspirator, as fully explained in the complaint filed in the New

York action.

       12.     Upon information and belief, Convergen Energy WI, LLC is owned by

Nianticvista Energy, LLC which is owned by 4406 Cypress Lane, LLC. Upon information and

belief, 4406 Cypress Lane, LLC is a single member LLC owned by Gregory Merle, who is a

Florida resident.

       13.     I declare under penalty of perjury that the foregoing is true and correct.


       Dated this 23rd day of June, 2020.


                                Electronically signed by Dov Gold
                                      Dov Gold




                                                 3
